UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT: April 18, 2011 COMMISSION FILE NO. 0-22810 (Date of earliest event reported) MACE SECURITY INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) DELAWARE 03-0311630 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 240 Gibraltar Road, Suite 220, Horsham, Pennsylvania 19044 (Address of Principal Executive Offices) Registrant's Telephone No., including area code:(267) 317-4009 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Gerald T. LaFlamme, a member of the Board of Directors of Mace Security International, Inc., resigned from the Board of Directors for personal reasons.Mr. LaFlamme has served as a director since December 2007.Prior to his resignation, Mr. LaFlamme chaired the Board’s Audit Committee and served on the Board’s Ethics and Corporate Governance Committee and the Nominating Committee. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MACE SECURITY INTERNATIONAL, INC. By: /s/ Gregory M. Krzemien Gregory M. Krzemien Chief Financial Officer and Treasurer Date:April 19, 2011
